SUPREME COURT OF THE STATE OF NEW YORK
        Appellate Division, Fourth Judicial Department

890
KA 15-00933
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                MEMORANDUM AND ORDER

LESTER M. STREETER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

NIAGARA COUNTY DISTRICT ATTORNEY=S OFFICE, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J. Murphy,
III, J.), rendered February 5, 2015. The judgment convicted defendant,
upon his plea of guilty, of attempted criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the case is held, the decision is reserved
and the matter is remitted to Niagara County Court for further proceedings
in accordance with the following memorandum: Defendant appeals from a
judgment convicting him upon his plea of guilty of attempted criminal
possession of a weapon in the second degree (Penal Law '' 110.00, 265.03
[3]). The People correctly concede that County Court erred in failing
to determine whether defendant should be afforded youthful offender status
(see People v Rudolph, 21 NY3d 497, 501). We therefore hold the case,
reserve decision, and remit the matter to County Court to make and state
for the record Aa determination of whether defendant is a youthful offender@
(id. at 503).




Entered:   November 10, 2016                        Frances E. Cafarell
                                                    Clerk of the Court